Order filed April 10, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00020-CV
                                   ____________

                              GILBERT GILES, Appellant

                                          V.

                              SHUNDA GILES, Appellee


                      On Appeal from the 247th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1997-47863


                                     ORDER

      According to the notice of appeal, this is an appeal from a dismissal order signed
November 10, 2011. The clerk’s record was filed April 3, 2012.

      Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain the dismissal order
signed November 10, 2011.

      The Harris County District Clerk is directed to file a supplemental clerk’s record
within 14 days of the date of this order, containing the dismissal order signed November
10, 2011.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM




                                               2